Citation Nr: 0015411	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

A review of the claims file reveals that in a Statement in 
Support of Claim dated in June 1994 the veteran requested 
that VA hospital records be obtained for use in 
"establishing my entitlement to a total evaluation."  It is 
not clear whether the veteran was requesting a temporary 
total rating based on this hospitalization or a total 
evaluation based on individual unemployability.  While the RO 
did obtain the specified records and adjudicated a claim for 
an increased evaluation for the veteran's rheumatic heart 
disease, neither of the potential "total evaluation" claims 
was addressed by the RO.  As such, this matter is referred to 
the RO for action deemed appropriate.  


REMAND

A preliminary review of the record discloses that the 
veteran's October 1996 Notice of Disagreement essentially 
requests consideration for service connection for heart 
disease other than his service connected rheumatic heart 
disease.  The Board finds that this issue is inextricably 
intertwined with the issue currently on appeal.  Since the 
issue of service connection for additional heart disease, 
either alone or as secondary to the service-connected 
rheumatic heart disease, has not been adjudicated, this 
matter must be returned to the RO for appropriate action.

In addition, the veteran's rheumatic heart disease has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
However, subsequent to filing his claim, the rating schedule 
for determining the disability evaluations to be assigned for 
cardiovascular disorders, including rheumatic heart disease, 
was changed effective January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In a July 1998 Supplemental Statement of the Case, 
the RO considered the veteran's rheumatic heart disease under 
the old rating criteria, while in a September 1998 
Supplemental Statement of the Case, the RO considered the 
veteran's rheumatic heart disease under the new rating 
criteria.  However, following a review of the claims file, 
the Board finds that the clinical evidence currently of 
record is inadequate to rate the veteran's rheumatic heart 
disease under the new rating criteria.

The new rating criteria incorporate objective measurements of 
the level of physical activity expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  

A review of the June 1996 VA examination report shows that 
there are no findings reporting the results of exercise 
testing, or any indication that such testing is not feasible.  
Insofar as a significant portion of the new rating criteria 
is articulated in terms of findings from a laboratory 
determination of METs by exercise testing, further 
examination is warranted.  In addition, the VA examiner made 
no comment on the presence of angina, shortness of breath, 
dizziness, fatigue or syncope.  Considering the absence of 
necessary clinical findings to evaluate the current severity 
of the veteran's rheumatic heart disease under both the old 
and new rating criteria for evaluating cardiovascular 
disorders, an additional examination is necessary.

Moreover, the Board notes that the veteran contends that 
additional heart disease is a result of his service-connected 
rheumatic heart disease and is therefore a significant factor 
in considering a higher disability rating or a separate 
rating for service connection for additional heart disease.  
The Board observes that the record contains a November 1996 
statement by a VA physician that the mitral valve 
regurgitation was presumably a rheumatic fever residual, but 
that arteriosclerotic and thrombic coronary artery disease 
were age-related and unrelated to the rheumatic heart 
disease.  However, it is not clear what symptoms the veteran 
experienced were due to arteriosclerotic and thrombic 
coronary artery disease and which were due to rheumatic heart 
disease.  Thus, a VA examination would be helpful to 
differentiate which symptoms and clinical findings are due to 
rheumatic heart disease and which are due to other heart 
disease.  

Lastly, in October 1998, the veteran requested an independent 
medical opinion.  However, at this point it is not clear that 
such an opinion is necessary, particularly in view of the 
Board's opinion that further development should be undertaken 
prior to a further appellate review.  As such, consideration 
of this request is deferred.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
private medical care providers who have 
treated him for heart disease since July 
1998.  After securing the necessary 
releases, the RO should obtain and 
associate with the file medical records 
specified by the veteran that are not 
already contained in the claims file 
including all records from July 1998 to 
the present.

2.  The RO should obtain and associate 
with the claim file any additional VA 
medical records pertaining to the veteran 
from the VA Medical Center in 
Leavenworth, Kansas dated since July 
1998.  

3.  The veteran should be afforded a 
cardiovascular examination to determine 
the nature and severity of his service-
connected rheumatic heart disease, and 
the nature, severity and etiology of any 
additional heart disease.  All necessary 
evaluations, tests and studies deemed 
necessary should be accomplished, but 
should include a determination of METs as 
required by 38 C.F.R. § 4.104.  
Complaints and clinical manifestations 
should be reported in detail.  The 
examiner is requested to attempt to 
differentiate the complaint and clinical 
findings that are due to the veteran's 
service connected rheumatic heart disease 
and which are due to other heart disease.  
The examiner is also requested to offer 
an opinion as to whether any additional 
heart disease is causally or 
etiologically related to the service 
connected rheumatic heart disease, and 
whether the service connected rheumatic 
heart disease chronically worsens or 
increases the severity of any additional 
heart disease.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO should adjudicate the 
veteran's claim for service connection 
for additional heart disease on a direct 
basis, as well as secondary to the 
service-connected rheumatic heart 
disease.  The veteran should be notified 
of the decision and of his appellate 
rights.  If the veteran is dissatisfied 
with the decision and a Notice of 
Disagreement is received, the RO should 
issue a [Supplemental] Statement of the 
Case.  If a Substantive Appeal is 
received with respect to this issue it 
should be included in the veteran's 
current appeal.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought with respect to 
the claim for an increased evaluation is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connections with his current appeal.  No action is required 
of the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




